          Case 6:20-cv-00750-SB        Document 22       Filed 02/12/21      Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 KIRK HARRISON HOLLINS,                                                Case No. 6:20-cv-00750-SB

                        Plaintiff,                                      OPINION AND ORDER

                v.

 KIMBERLY HENDRICKS, Superintendent
 of Santiam Correctional Institution,

                        Defendant.


BECKERMAN, U.S. Magistrate Judge.

        Kirk Hollins (“Hollins”), a self-represented litigant formerly in the custody of the Oregon

Department of Corrections (“ODOC”), filed this civil rights action under 42 U.S.C. § 1983

(“Section 1983”) alleging violations of his Eighth and Fourteenth Amendment rights. This matter

comes before the Court on defendant Kimberly Hendricks’ (“Hendricks”) motion to stay this

litigation.

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, and the parties

have consented to the jurisdiction of a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(c). For

the reasons that follow, the Court grants Hendricks’ motion to stay.

///
PAGE 1 – OPINION AND ORDER
          Case 6:20-cv-00750-SB           Document 22     Filed 02/12/21     Page 2 of 5




                                           BACKGROUND

        Hollins was formerly an adult in custody (“AIC”) of ODOC housed at Santiam

Correctional Institution, but he was recently released from custody. (Compl. at 1, ECF No. 2;

Not. of Change of Address, ECF No. 18.) On May 7, 2020, Hollins filed this action against

Hendricks, alleging that ODOC’s failure adequately to respond to COVID-19 violates his Eighth

and Fourteenth Amendment rights. (Compl. at 3.) Specifically, Hollins alleges that the lack of

social distancing and testing for COVID-19 places him in imminent danger of serious injury in

violation of his constitutional rights. (Id. at 6.)

        One month earlier, on April 6, 2020, seven AICs housed at four ODOC institutions (the

“Maney Plaintiffs”) filed a Section 1983 civil rights action against Governor Kate Brown and

several ODOC officials (together, “Maney Defendants”). (Def.’s Mot. to Stay at 1, ECF No. 15;

Maney et al. v. Brown et al., 6:20-cv-00570-SB (“Maney”), ECF No. 1.) The Maney Plaintiffs

allege that the Maney Defendants acted with deliberate indifference by failing adequately to

protect them from COVID-19 through social distancing, testing, sanitizing, medical treatment,

masking, and vaccines. (See Maney TAC, ECF No. 160.) The Maney Plaintiffs assert allegations

on behalf of a class of similarly situated AICs, and propose three classes: (1) the “Injunctive

Relief Class”; (2) the “Damages Class”; and (3) the “Vaccine Class.” (Maney TAC ¶¶ 20-21.)

        On January 21, 2021, the Maney Plaintiffs moved for a preliminary injunction requiring

ODOC to offer all AICs housed in ODOC facilities a COVID-19 vaccine, and sought provisional

class certification of the Vaccine Class, which includes: “All adults in custody housed at Oregon

Department of Corrections facilities (ODOC) who have not been offered COVID-19

vaccinations.” (Maney Pls.’ Mot. Prelim. Inj., ECF No. 156; Maney Pls.’ Mot. to Certify Class at

2, ECF No. 154.)



PAGE 2 – OPINION AND ORDER
            Case 6:20-cv-00750-SB         Document 22       Filed 02/12/21     Page 3 of 5




          On January 26, 2021, Hendricks filed a motion to stay this case pending resolution of the

motion for class certification in Maney. On February 2, 2021, this Court granted the Maney

Plaintiffs’ motion for provisional class certification of the Vaccine Class and motion for a

preliminary injunction. (Maney Op. & Order at 34, ECF No. 178.) The Maney Plaintiffs’ motion

for class certification of the remaining two classes is currently due on March 1, 2021. (ECF No.

110.)

                                            DISCUSSION

I.        APPLICABLE LAW

          “District courts have the discretion to stay proceedings pending before them.” Patton v.

DePuy Orthopaedics, Inc., No. 19-cv-00081, 2019 WL 851933, at *3 (C.D. Cal. Feb. 21, 2019)

(citing Landis v. N.A. Co., 299 U.S. 248, 254-55 (1936) and Lockyer v. Mirant Corp., 398 F.3d

1098, 1109 (9th Cir. 2005)); see also Confederated Tribes & Bands of Yakama Nation v. Airgas

USA, LLC, 435 F. Supp. 3d 1103, 1127 (D. Or. 2019) (“This court has the inherent power to

control its docket to ‘promote economy of time and effort for itself, for counsel, and for

litigants.’”) (citation omitted). In deciding whether to grant a party’s motion to stay, courts in this

circuit typically consider the following three factors: “‘(1) [the] potential prejudice to the non-

moving party; (2) [the] hardship and inequity to the moving party if the action is not stayed; and

(3) the judicial resources that would be saved by avoiding duplicative litigation[.]’” DePuy, 2019

WL 851933, at *3 (quoting Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal.

1997)).

II.       ANALYSIS

          The Court finds that on balance, the relevant factors weigh in favor of staying this action

pending resolution of class certification in Maney.



PAGE 3 – OPINION AND ORDER
         Case 6:20-cv-00750-SB          Document 22       Filed 02/12/21      Page 4 of 5




       First, there is substantial overlap between the parties and legal issues to resolve in the

Maney case and this case, as both actions include Section 1983 claims alleging that ODOC

officials acted with deliberate indifference to AICs’ health and safety by failing adequately to

protect them from COVID-19. (Maney TAC ¶ 156; Compl. at 3-4.) A stay will conserve judicial

resources by avoiding duplicative litigation.

       Second, a stay in this case will not result in significant delay, as the motion for class

certification in Maney is currently due on March 1, 2021. (ECF No. 110.) In contrast, Hendricks

has filed a motion to dismiss the complaint in this case (ECF No. 9), and therefore the case is not

yet at issue. In addition, Hendricks is no longer housed in ODOC custody, and therefore his

claims for injunctive relief are moot and a stay will not result in any undue prejudice.

       For these reasons, the Court concludes that staying this litigation will conserve judicial

resources by avoiding duplicative litigation, and a stay will not unduly prejudice the non-moving

party. See McDaniels v. Stewart, No. 15-CV-05943-BHS-DWC, 2017 WL 132454, at *2 (W.D.

Wash. Jan. 13, 2017) (granting stay because “staying this action pending resolution of class

certification . . . promotes judicial economy and does not prejudice Defendants”); see also

Hilario Pankim v. Barr, No. 20-cv-02941-JSC, 2020 WL 2542022, at *11 (N.D. Cal. May 19,

2020) (staying habeas petition pending adjudication in separate class action because “[t]he

potential relief available to [the petitioner]—immediate release due to the COVID-19 pandemic,

the conditions of confinement at the Yuba County, and his medical vulnerabilities—is the same

substantive relief sought in this action and is based on the same underlying facts” and therefore

“a stay pending adjudication of [the class action] is warranted”); Duong v. Jennings, No. 20-cv-

02864-RMI, 2020 WL 2524252, at *2 (N.D. Cal. May 18, 2020) (same); Calderon v. Barr, No.

2:20-cv-00891 KJM GGH, 2020 WL 2394287, at *4-5 (E.D. Cal. May 12, 2020) (same).



PAGE 4 – OPINION AND ORDER
         Case 6:20-cv-00750-SB         Document 22       Filed 02/12/21     Page 5 of 5




                                        CONCLUSION

       For the reasons stated, the Court GRANTS Hendricks’ motion to stay (ECF No. 15), and

STAYS this action pending resolution of class certification in the Maney case. In light of the

stay, the Court DENIES Hendricks’ motion to dismiss (ECF No. 9) and Hollins’ motion for

appointment of counsel (ECF No. 14), with leave to renew both motions without further briefing

when the Court lifts the stay.

       IT IS SO ORDERED.

       DATED this 12th day of February, 2021.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 5 – OPINION AND ORDER
